FACTS
The defendant requested through his attorney to be present at his motion for new trial. The court apprised of the law denied said request and issues the following opinion.
LAW
Requests by defendants to be present at post-judgment motions or at appellate proceedings come to the court from time to time. This court is of the opinion there are sound legal reasons for these requests to be denied.
Practically speaking, if a defendant had the right to be at every post judgment or appellate proceeding courts would create a potential busing system for prisoners since hearings are often held far from the place of incarceration.
The security risk in transporting prisoners increases after conviction and some prisoners, if the rule requested by the defendant were adopted, might appeal only for the chance to escape.
The right that the defendant relies on is the right to be present at trial under the Sixth Amendment to the United States Constitution in Lewis v. United States, 146 U.S. 371 (1892). (See similar rights of an accused under Art. I sec.14 of the Revised Constitution of American Samoa). A majority of states have interpreted the right to be at trial limited to proceedings from jury selection to imposition of judgment. See 69 ALR 2d *71824-849. In Snyder v. Massachusetts, 291 US 97 (overruled on other grounds, Malloy v. Hogan, 378 U.S. 1), the United States Supreme Court states that a defendant did not have the right to be present at post-verdict hearing although said issue was not presented for decision in that case.
This Court can see no reason to grant the defendant’s request to be present at his motion for new trial.